Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 16/861,934 filed on 04/29/2020.
Claims 1, 10, and 16 are independent claims.  Claims 1-20 have been examined and are pending. This Action is made Non-FINAL.

Drawings
The drawings were received on 04/29/2020.  These drawings are reviewed and accepted by the Examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/29/2020 is being considered by the examiner.

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Regarding claims 10-15, this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: location detector determining recited in claims 10-15.  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 7-10, 13, 15-16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as is being anticipated by Pashkov et al. (“Pashkov,” US 2017/0289813, published, Oct. 5, 2017).
Regarding claim 1, Pashkov discloses a method in an electronic device, the method comprising: 
 receiving, at a user interface of the electronic device, user login credentials (Pashkov: par. 0039, when the user of the mobile device 110 attempts to login into a user account 140 and/or access user data 150, the Geo App 114 is configured to build an access request (e.g., an electronic file) that includes a user name, a password and a user ID associated with the user and/or the user device 110 and sends the access request to the authentication server 120 alone with the current user geo-location data obtained from GPS 112; pars. 0011);
  identifying, with a location detector, a login location of the electronic device occurring when the user login credentials are received (Pashkov:. par. 0039, when the user of the mobile device 110 attempts to login into a user account 140 and/or access user data 150, the Geo App 114 is configured to build an access request (e.g., an electronic file) that includes a user name, a password and a user ID associated with the user and/or the user device 110 and sends the access request to the authentication server 120 alone with the current user geo-location data obtained from GPS 112); 
 determining, with one or more processors operable with the user interface and the location detector, whether the user login credentials are administrative login credentials or user login credentials (Pashkov: par. 0039, when the user of the mobile device 110 attempts to login into a user account 140 and/or access user data 150, the Geo App 114 is configured to build an access request (e.g., an electronic file) that includes a user name, a password and a user ID associated with the user and/or the user device 110 and sends the access request to the authentication server 120 alone with the current user geo-location data obtained from GPS 112); and 
 when the user login credentials are determined to be the user login credentials (Pashkov: par. 0039): 
making accessible, with the one or more processors, a first content set comprising content created at the electronic device or stored by the electronic device within a predefined radius of the login location (Pashkov: abstract; An exemplary method includes receiving a request from a mobile device to access a user account and user data where the request includes current geo-location data that indicates a current geographical location of the mobile device/ An authentication server then determines whether the current geo-location data is within at least one geo zone that indicates approved geographical areas where the mobile device can access the user account and data. If the current geographical location of the mobile device is determined to be within the approved geographical areas, the server will provide the mobile device with access to the requested account and data; pars. 0007, 0012); and 
 precluding access, with the one or more processors, to a second content set comprising content created at the electronic device or stored by the electronic device outside the predefined radius of the login location (Pashkov: par. 0031, … a user of mobile device 110 may be going on a business trip can ask the administrator of authentication server 120 to change the authorized access geo-location for the duration of the trip (e.g., limited access for one week) or to temporarily add another location for permitted access in the specified approved geo-location. In yet another embodiment, the temporary access can only allow accessing data for read access and locking the user screenshot copying capability; pars. 0032, 0033, 0035, 0042). 
Regarding claim 2, Pashkov teaches teaches the method of claim 1. Pashkov further discloses, wherein the second content set comprises one or more of applications operable on the one or more processors, media content accessible at the user interface of the electronic device, files stored by the electronic device or accessible from a cloud server, data stored within by the electronic device or accessible from the cloud server, social media content stored by the electronic device or accessible from the cloud server, or combinations thereof (Pashkov: par. 0042, .. if one of the users (e.g., mobile device 110C) moves outside the approved geo location, the authentication server 120 will detect this variation when the authentication module 124 compares the GPS data 112 for the mobile device 110C with the approved “geo zones” 126. If the mobile device 110C is outside the approved zone(s), the authentication server 120 will deny access to the requests account and/or data; pars. 0032, 0033, 0035). 
Regarding claim 4, Pashkov discloses the method of claim 1. Pashkov discloses, wherein types of content included in one or both of the first content set or the second content set are user definable using one or more control settings of the electronic device (Pashkov: par. 0006, a user or an administrator sets up access geo-zones, which can be identified as geographic areas where the user is granted access to his or her accounts and data. The size and shape of the geo-zone can be defined on a map (for example, or using some other mathematical representation, e.g., radius around a GPS coordinate point) as a closed area; pars. 0035, 0038).
Regarding claim 7, Pashkov teaches the method of claim 1. Pashkov further teaches comprising: 
 monitoring, with the location detector, an operating location of the electronic device while the user login credentials are active (Pashkov:. par. 0039, when the user of the mobile device 110 attempts to login into a user account 140 and/or access user data 150, the Geo App 114 is configured to build an access request (e.g., an electronic file) that includes a user name, a password and a user ID associated with the user and/or the user device 110 and sends the access request to the authentication server 120 alone with the current user geo-location data obtained from GPS 112.); and 
when the operating location moves outside the predefined radius: 
making accessible, with the one or more processors, a third content set comprising content created at the electronic device or stored by the electronic device within another predefined radius of the operating location (Pashkov: abstract; An exemplary method includes receiving a request from a mobile device to access a user account and user data where the request includes current geo-location data that indicates a current geographical location of the mobile device/ An authentication server then determines whether the current geo-location data is within at least one geo zone that indicates approved geographical areas where the mobile device can access the user account and data. If the current geographical location of the mobile device is determined to be within the approved geographical areas, the server will provide the mobile device with access to the requested account and data; pars. 0007, 0012); and 
 precluding access, with the one or more processors, to a fourth content set comprising content created at the electronic device or stored by the electronic device outside the another predefined radius of the operating location (Pashkov: par. 0031, … a user of mobile device 110 may be going on a business trip  can ask the administrator of authentication server 120 to change the authorized access geo-location for the duration of the trip (e.g., limited access for one week) or to temporarily add another location for permitted access in the specified approved geo-location. In yet another embodiment, the temporary access can only allow accessing data for read access and locking the user screenshot copying capability; pars. 0032, 0033, 0035, 0042).
Regarding claim 8, Pashkov discloses the method of claim 1.  Pashkov further teaches identifying a third content set comprising applications operable with both some content created at the electronic device or stored by the electronic device within the predefined radius of the login location  (Pashkov:. par. 0039, when the user of the mobile device 110 attempts to login into a user account 140 and/or access user data 150, the Geo App 114 is configured to build an access request (e.g., an electronic file) that includes a user name, a password and a user ID [i.e. user login credential] associated with the user and/or the user device 110 and sends the access request to the authentication server 120 alone with the current user geo-location data obtained from GPS 112) and some other content created at the electronic device or stored by the electronic device outside the predefined radius of the location, and precluding access to the applications (Pashkov: par. 0031, … a user of mobile device 110 may be going on a business trip can ask the administrator of authentication server 120 to change the authorized access geo-location for the duration of the trip (e.g., limited access for one week) or to temporarily add another location for permitted access in the specified approved geo-location. In yet another embodiment, the temporary access can only allow accessing data for read access and locking the user screenshot copying capability; pars. 0032, 0033, 0035, 0042).
Regarding claim 9, Pashkov discloses the method of claim 1.  Pashkov further discloses, further comprising receiving other user input at the user interface requesting access to second content set content, the precluding access to the second content set occurring in response to the other user input (Pashkov: pars. 0032, 0033, 0035, 0042).
Regarding claim 10, Pashkov discloses an electronic device, comprising: 
  a user interface receiving user credentials (Pashkov: par. 0039, when the user of the mobile device 110 attempts to login into a user account 140 and/or access user data 150, the Geo App 114 is configured to build an access request (e.g., an electronic file) that includes a user name, a password and a user ID associated with the user and/or the user device 110 and sends the access request to the authentication server 120 alone with the current user geo-location data obtained from GPS 112; pars. 0011). 
a location detector determining a location of the electronic device when the user credentials are received (Pashkov: par. 0039, when the user of the mobile device 110 attempts to login into a user account 140 and/or access user data 150, the Geo App 114 is configured to build an access request (e.g., an electronic file) that includes a user name, a password and a user ID associated with the user and/or the user device 110 and sends the access request to the authentication server 120 alone with the current user geo-location data obtained from GPS 112); 
one or more processors determining whether the user credentials are administrative user credentials (Pashkov: par. 0039, when the user of the mobile device 110 attempts to login into a user account 140 and/or access user data 150, the Geo App 114 is configured to build an access request (e.g., an electronic file) that includes a user name, a password and a user ID associated with the user and/or the user device 110 and sends the access request to the authentication server 120 alone with the current user geo-location data obtained from GPS 112; fig. 1, pars. 0014-0015); and 
when the user credentials are other than the administrative user credentials, the one or more processors (Pashkov: par. 0039):
making content created in the electronic device within a predefined radius of the location accessible (Pashkov: abstract; An exemplary method includes receiving a request from a mobile device to access a user account and user data where the request includes current geo-location data that indicates a current geographical location of the mobile device/ An authentication server then determines whether the current geo-location data is within at least one geo zone that indicates approved geographical areas where the mobile device can access the user account and data. If the current geographical location of the mobile device is determined to be within the approved geographical areas, the server will provide the mobile device with access to the requested account and data; pars. 0007, 0012); and 
(Pashkov: par. 0031, … a user of mobile device 110 may be going on a business trip can ask the administrator of authentication server 120 to change the authorized access geo-location for the duration of the trip (e.g., limited access for one week) or to temporarily add another location for permitted access in the specified approved geo-location. In yet another embodiment, the temporary access can only allow accessing data for read access and locking the user screenshot copying capability; pars. 0032, 0033, 0035, 0042).
Regarding claim 13, Pashkov teaches the electronic device of claim 10. Pashkov further discloses, the one or more processors altering the content (Pashkov: par. 0031) and the other content when the location of the electronic device changes (Pashkov: par. 0031, … a user of mobile device 110 may be going on a business trip can ask the administrator of authentication server 120 to change the authorized access geo-location for the duration of the trip (e.g., limited access for one week) or to temporarily add another location for permitted access in the specified approved geo-location. In yet another embodiment, the temporary access can only allow accessing data for read access and locking the user screenshot copying capability; pars. 0032, 0033, 0035, 0042).
Regarding claim 16, Pashkov teaches a method in an electronic device, the method comprising: 
receiving, at a user interface of the electronic device, user credentials allowing less than administrative access to the electronic device (Pashkov:. par. 0039, when the user of the mobile device 110 attempts to login into a user account 140 and/or access user data 150, the Geo App 114 is configured to build an access request (e.g., an electronic file) that includes a user name, a password and a user ID associated with the user and/or the user device 110 and sends the access request to the authentication server 120 alone with the current user geo-location data obtained from GPS 112; pars. 0011,);
determining, with a location detector, a location of the electronic device (Pashkov: par. 0039, when the user of the mobile device 110 attempts to login into a user account 140 and/or access user data 150, the Geo App 114 is configured to build an access request (e.g., an electronic file) that includes a user name, a password and a user ID associated with the user and/or the user device 110 and sends the access request to the authentication server 120 alone with the current user geo-location data obtained from GPS 112); and 
making accessible, by one or more processors of the electronic device at the user interface, only content created at the electronic device or stored in a memory of the electronic device within a predefined radius of the location of the electronic device (Pashkov: abstract; An exemplary method includes receiving a request from a mobile device to access a user account and user data where the request includes current geo-location data that indicates a current geographical location of the mobile device/ An authentication server then determines whether the current geo-location data is within at least one geo zone that indicates approved geographical areas where the mobile device can access the user account and data. If the current geographical location of the mobile device is determined to be within the approved geographical areas, the server will provide the mobile device with access to the requested account and data; pars. 0007, 0012)
Regarding claim 19, Pashkov teaches the method of claim 16.Pashkov further discloses, the content comprising a first content subset and a second content subset (Pashkov:. par. 0039, when the user of the mobile device 110 attempts to login into a user account 140 and/or access user data 150 [i.e. user interface, and access user data, the Geo App 114 is configured to build an access request (e.g., an electronic file) that includes a user name, a password and a user ID associated with the user and/or the user device 110 and sends the access request to the authentication server 120 alone with the current user geo-location data obtained from GPS 112), further comprising: 
detecting, with the location detector, a change in the location of the electronic device (Pashkov: par. 0031); and 
precluding, by the one or more processors at the user interface, access to the first content subset ((Pashkov: par. 0031, … a user of mobile device 110 may be going on a business trip can ask the administrator of authentication server 120 to change the authorized access geo-location for the duration of the trip (e.g., limited access for one week) or to temporarily add another location for permitted access in the specified approved geo-location. In yet another embodiment, the temporary access can only allow accessing data for read access and locking the user screenshot copying capability; pars. 0032, 0033, 0035, 0042).
Regarding claim 20, Pashkov teaches the method of claim 16. Pashkov further discloses, further comprising always precluding, when the user credentials allow less than the administrative access to the electronic device, access to applications operable with first content created at the electronic device or stored in the memory of the electronic device within the predefined radius (Pashkov: par. 0039, when the user of the mobile device 110 attempts to login into a user account 140 and/or access user data 150 [i.e. user interface, and access user data [i.e. third content data], the Geo App 114 is configured to build an access request (e.g., an electronic file) that includes a user name, a password and a user ID [i.e. user login credential] associated with the user and/or the user device 110 and sends the access request to the authentication server 120 alone with the current user geo-location data obtained from GPS 112.) and second content created or stored in the memory beyond the predefined radius (Pashkov: par. 0031, … a user of mobile device 110 may be going on a business trip can ask the administrator of authentication server 120 to change the authorized access geo-location for the duration of the trip (e.g., limited access for one week) or to temporarily add another location for permitted access in the specified approved geo-location. In yet another embodiment, the temporary access can only allow accessing data for read access and locking the user screenshot copying capability; pars. 0032, 0033, 0035, 0042). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pashkov et al. (“Pashkov,” US 2017/0289813, published, Oct. 5, 2017) in view of Lakra (“Lakra,.
Regarding claim 3, Pashkov teaches the method of claim 2. Pashkov does not explicitly disclose wherein when the user login credentials are determined to be the administrative login credentials, making accessible, with the one or more processors, the first content set and the second content set. 
However, in an analogous art, Lakra discloses systems, apparatuses and methods configured for document cabinet creation, wherein when the user login credentials are determined to be the administrative login credentials, making accessible, with the one or more processors, a document management UI including cabinet management tools is displayed to the user at the client terminal (Lakra: par. 0118; A login UI is displayed to the user at a client terminal (step S1601), and login credentials of the user is received via the login UI (step S1602). If it is determined based on the login credentials that the user is an administrative user (YES, 1603), a document management UI including cabinet management tools is displayed to the user at the client terminal (step S1604)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lakra with the method and system of Pashkov, wherein when the user login credentials are determined to be the administrative login credentials, making accessible, with the one or more processors, the first content set and the second content set to provide users with means for providing various services to users of the system such as creating or deleting files, folders and cabinets for a user, retrieving contents from the user's folders or cabinets, uploading or downloading documents, checking in or checking out existing documents, and etc. Hence creating or modifying users, groups, permission sets and/or document types are performed efficiently. Since the single-view access right customizing interface includes group portion (Lakra: abstract, pars. 0007, 0049).
Regarding claim 14, claim 14 is similar in scope to claim 3, and is therefore rejected under similar rationale.
Regarding claim 15, the combination of Pashkov and Lakra teaches the electronic device of claim 14. The combination of Pashkov and Lakra further discloses, the one or more processors always precluding access to applications operable with both data created in the electronic device within the predefined radius (Pashkov:. par. 0039, when the user of the mobile device 110 attempts to login into a user account 140 and/or access user data 150, the Geo App 114 is configured to build an access request (e.g., an electronic file) that includes a user name, a password and a user ID associated with the user and/or the user device 110 and sends the access request to the authentication server 120 alone with the current user geo-location data obtained from GPS 112.) and other data created in the electronic device outside the predefined radius when the user credentials are other than the administrative user credentials (Pashkov: par. 0031, … a user of mobile device 110 may be going on a business trip can ask the administrator of authentication server 120 to change the authorized access geo-location for the duration of the trip (e.g., limited access for one week) or to temporarily add another location for permitted access in the specified approved geo-location. In yet another embodiment, the temporary access can only allow accessing data for read access and locking the user screenshot copying capability; pars. 0032, 0033, 0035, 0042). 
Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pashkov et al. (“Pashkov,” US 2017/0289813, published, Oct. 5, 2017) in view of Olsen et al. (“Olsen,” US 2014/0310123, published Oct. 16, 2014).
Regarding claim 5, Pashkov discloses the method of claim 1. Pashkov further discloses, wherein the precluding access to the second content set but does not explicitly disclose concealing one or more user actuation targets linked to the second content set. 
However, in an analogous art, Olsen teaches check-out path for multiple recipients, wherein concealing one or more user actuation targets linked to the second content set (Olsen: par. 0026, The "Place your order" button 340 is greyed out to prevent order being submitted before product items to be selected for the recipients.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Olsen with the method and system of Pashkov, concealing one or more user actuation targets linked to the second content set to provide users with means for enables a network-based imaging service system to provide the products that require user participations in designs and personalization. The method enables greying out a place-your-order button to prevent order being submitted before the product items to be selected for the recipients (Olsen: abstract, pars. 0005, 0026).
Regarding claim 17.
Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pashkov et al. (“Pashkov,” US 2017/0289813, published, Oct. 5, 2017) in view of Ahlstrom et al. (“Ahlstrom,” US 2012/0291101, published Nov. 15, 2012). 
Regarding claim 6, Pashkov discloses the method of claim 1. Pashkov further disclose, wherein the precluding access to the second content set but does not explicitly disclose disabling one or more user actuation targets linked to the second content set. 
However, in an analogous art, Ahlstrom disclose protected mode for mobile communication and other devices, wherein disabling one or more user actuation targets linked to the second content set (Ahlstrom: par. 0026, While in protected mode, specific hardware buttons or on-screen functionality may be disabled or re-mapped to prevent access to features, applications ...).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ahlstrom with the method and system of Pashkov, wherein disabling one or more user actuation targets linked to the second content set to provide users with means for preventing from accessing other features or applications that have been prohibited by the administrator when establishing the protected mode (Ahlstrom: abstract, par. 0005).
Regarding claim 18, claim 18 is similar in scope to claim 6, and is therefore rejected under similar rationale.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pashkov et al. (“Pashkov,” US 2017/0289813, published, Oct. 5, 2017) in view of Olsen et al. (“Olsen,” Post,” US 8,715,061, May 6, 2014).
Regarding claim 12, the combination of Pashkov and Olsen teaches the electronic device of claim 11. Pashkov and Olsen do not explicitly disclose making the content accessible by revealing other user actuation targets linked to the content. 
However, in an analogous art, Post discloses multi-player electronic gaming system allowing players to play individual games or community game, wherein making the content accessible by revealing other user actuation targets linked to the content (Post: Col. 1, lines 34-36, Any player touches an icon of any wager, and the icon reveals a hidden prize for that player).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Post with the method and system of Pashkov and Olsen, wherein making the content accessible by revealing other user actuation targets linked to the content to provide users with means for the community game change automatically under control of the gaming system to add variety, such as change from an icon selection game to a shoot game or other game (Post: Co. 2, lines 1-4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Canh Le whose telephone number is 571-270-1380. The examiner can normally be reached on Monday to Friday 6:00AM to 3:30PM other Friday off.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Canh Le/
Examiner, Art Unit 2439
December 20th 2021.



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439